—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, who worked for a temporary staffing agency, quit her job assignment as a filing clerk due to back pain caused by the lifting, bending and standing that was required. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause. The record establishes that claimant placed a resignation letter on her supervisor’s desk without first contacting her employer to ask whether another job assignment was available. Under these circumstances, we find no reason to disturb the Board’s decision (see e.g. Matter of Pitcher [Sweeney], 231 AD2d 794 [1996]; Matter of Fonseca [New York State Elec. & Gas Corp. — Hudacs], 201 AD2d 818 [1994]). To the extent that claimant challenges the initial finding that she made willful false statements, such finding was overruled and any overpayment of benefits was deemed to be nonrecover able.
Cardona, P.J., Mercure, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.